Citation Nr: 0019923	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  93-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder.

2.  Entitlement to an increased evaluation in excess of 30 
percent for the residuals of a gunshot wound to the left 
thigh, with left inguinal causalgia.

3.  Entitlement to an increased evaluation in excess of 20 
percent for the residuals of a gunshot wound to the left 
lumbar region with injury to Muscle Group XX.


REPRESENTATION

Appellant represented by:  Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter was currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 1995 and February 1998, the Board remanded this case to 
the RO for additional development.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1999).

In February 1998, along with the issues cited above, the 
Board remanded the issue of entitlement to service connection 
for a gastrointestinal disorder to the RO for additional 
development.  In an April 2000 rating determination, service 
connection was awarded for irritable bowel syndrome.  
Accordingly, the claim of entitlement to service connection 
for a gastrointestinal disorder (now identified as irritable 
bowel syndrome) has been granted and, under the guidance 
supplied by the United States Court of Appeals for the 
Federal Circuit in Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), no other outstanding question of law or fact 
concerning the provision of benefits under the law 
administered by the VA remains unresolved with regard to this 
issue.  Absent such questions, there is no matter over which 
the Board may exercise its jurisdiction.  38 U.S.C.A. 
§§ 510(a), 7104 (West 1991).  Consequently, this claim is not 
before the Board at this time.  

Within the April 2000 rating determination, addition issues 
raised by the veteran were fully adjudicated by the RO.  The 
veteran was notified of these determinations in May 2000.  
The record before the Board does not show that the veteran 
has submitted a notice of disagreement to the April 2000 
rating determination.  Further, in written argument prepared 
by the veteran's representative in June 2000, no reference 
was made to the issues fully adjudicated by the RO in April 
2000.  Accordingly, these issues are not before the Board at 
this time.  In this regard, the veteran has been receiving a 
total rating based on individual unemployability due to 
service-connected disabilities from December 1, 1989. 


FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to his claims and all 
available, relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The residuals of the veteran's service-connected post-
traumatic stress disorder (PTSD) does not include 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation, obsessive rituals which interfere with routine 
activities, intermittently illogical speech, near continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance or hygiene, difficulty in adapting to stressful 
circumstances, or an inability to establish or maintain 
effect relationships.  

3.  The veteran's PTSD does not cause a severe inability to 
establish and maintain effective or favorable relationships 
with people.  A severe impairment in ability to obtain or 
retain employment due to PTSD is not found.

4.  The residual of the service-connected gunshot wound to 
the left thigh with left inguinal causalgia has not caused 
more than moderate damage to Muscle Groups XIII and XVI.

5.  The residuals of the service-connected gunshot wound to 
the left lumbar region with injury to Muscle Group XX does 
not include either a severe injury to the cervical and dorsal 
regions or a moderately severe disability to the lumbar 
region.  Severe limitation of motion of the lumbar spine is 
also not found.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (1999) and 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996),

2.  An increased rating for the residuals of a gunshot wound 
to the left thigh with left inguinal causalgia is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Codes 5313, 5315, 
5316 (1999) and 38 C.F.R. §§ 4.55, 4.56 (as in effect prior 
to June 3, 1997).

3.  An increased rating for the residuals of a gunshot wound 
to the left lumbar region with injury to Muscle Group XX is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5320 (1999) and 
38 C.F.R. § 4.56 (as in effect prior to June 3, 1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background.

Available records show a drawing of multiple scars in April 
1969, at Fort Carson, Colorado, when the veteran complained 
of trouble with old "fragment" wounds.  On separation 
examination in November 1969, it was noted that the veteran 
had multiple "bullet" wounds of the abdomen, left groin and 
left lower extremity.  Over the abdomen there were three 
post-surgical scars.  The veteran complained of pain in the 
inner aspect of the left thigh and groin, persisting since 
the injuries in 1968.

When examined by the VA in April 1970, the veteran reported 
sustaining two bullet wounds in the low back on the left, 
with the bullets lodging in the medial aspect of the left 
thigh.  It was noted that he had treatment in Japan and 
Kentucky.  The scar of entrance in the left lateral lumbar 
region was about 2 inches in diameter, healed, mildly 
adherent to the underlying structures, with mild loss of 
tissue and muscle substance to the underlying Muscle Group 
XX.  The site of exit of the bullets was about 13 inches from 
the site of entrance.  One scar was in the lower portion of 
the left inguinal region and parallel to it, about 1 1/4 
inches by 1/4 inches.  The other scar was in the medial 
aspect proximal end of the thigh near the peroneum, behind 
the scrotum.  This was a small scar 3/4 by 1/4 of an inch.

There was post-operative scaring in the abdomen, with a left 
rectus scar from the laparotomy to repair damage produced by 
the bullets.  The scar was vertical, about 8 inches by 3/4 at 
it widest, extending from 3 inches above the umbilicus to 5 
inches below.  There was a vertical scar in the left 
abdominal wall, lateral, on a level with the umbilicus.  This 
scar was 4 inches by 1/2 inches at its widest and very 
sensitive on even light palpation.  The other scar was in the 
upper right abdominal quadrant and it was horizontal, 4 1/2 
inches by 3/8 of an inch at its widest.  The scars were all 
healed, fibrotic with the laparotomy and left colostomy scars 
sensitive, the colostomy area being extremely sensitive.  The 
right colostomy scar was asymptomatic on palpation.

The April 1970 examination diagnoses indicated the residuals 
of penetrating gunshot wounds, left lumbar region, scar 
healed and nonsymptomatic with mild loss, Muscle Group XX; 
post-operative scars, fibrotic and sensitive (with the left 
colostomy site being extremely sensitive); scars in left 
groin and medial femoral area, healed, nonsymptomatic (scars 
of incision for removal of bullets); and a history of a 
strained left knee with no residuals on physical examination 
except mild atrophy and weakness of the left thigh 
(apparently residuals of the gunshot wound).  At this time 
the neck, back, shoulders and upper extremities had normal 
motion with no restrictions manifested.

The veteran was hospitalized from the end of July to mid 
September 1985 with a primary diagnosis of left inguinal 
causalgia caused by scar.  The VA Chief of Rehabilitation 
Medicine Services, in a letter dated September 1985, reported 
that the ilioinguinal and genitofemoral nerves were bound in 
scar tissue.  However, an EMG (electromyography) impression 
in April 1985 revealed "normal EMG segments [at] L1-L5."  

Hospital records during treatment for PTSD in May and June 
1988 reveal reports of sciatica secondary to gunshot wound, 
partly controlled by a TENS Unit.  The veteran was 
hospitalized in October and November 1989 for mental problems 
and underwent neurology treatment for back and left leg pain. 
The work up, including EMG, indicated no organic basis for 
the pain.

The veteran has been treated sporadically for his service-
connected disabilities.  In February 1988, he was 
hospitalized with a history of major depression, marijuana 
dependence, PTSD, and alcohol dependence, by history.  A 
history of sciatica related to gunshot wounds from Vietnam, 
causing chronic pain, was also noted.  In May 1990, he was 
treated for PTSD, an antisocial disorder, and a myofascial 
syndrome.

In his notice of disagreement in May 1990, the veteran 
indicated disagreement with the evaluations of his service-
connected PTSD and shell fragment wound to the leg.  In his 
substantive appeal of August 1991, the veteran stated that 
his PTSD was under evaluated due to the number of times he 
had been hospitalized over the past several years.  Regarding 
his thigh disability, he noted the use of a TENS Unit for 
treatment of the pain associate with this disability.

A hearing was held before a hearing officer at the RO in 
September 1991.  The veteran reported that he slept an hour 
or two a night.  Difficulties being around crowds and the 
frequent patrolling of his own home were reported.  The 
veteran noted continuous treatment for his PTSD.  He also 
stated that accusations of him using barbiturates and 
amphetamines while a patient at a VA Medical Center (VAMC) 
were false.  The veteran indicated the frequent need to go to 
the woods.  He also indicated that he had not been employed 
in the last three years.

Regarding his back disability, the veteran testified that he 
does not receive specific treatment for his back disability.  
He noted pain every day and stiffness.  No medication for 
treatment of the back disability was found.  Regarding his 
left thigh disability, he indicated that he did not receive 
regular treatment for this disability.  Use of nerve blocks 
to treat the pain was indicated.  The veteran noted a very 
sharp pain approximately 24 hours a day.  It was reported 
that this pain radiated to his knee.

In November 1991, the RO granted a 30 percent rating for the 
left thigh wound with causalgia.  The Board notes that the 
rating code was still 5313 (Muscle Group XIII) and that no 
neurology code was used, even though there was a diagnosis of 
causalgia, which would implicate injury to a peripheral 
nerve.  There have been no diagnoses of changes generally 
identified with causalgia.  Presumably the diagnosis of 
sciatica was dropped when EMGs were normal.  

Additional outpatient treatment records were obtained by the 
RO.  In February 1993, the veteran was hospitalized with PTSD 
and a history of chronic pain.  It was noted that the veteran 
was angry and wanted to be admitted but did not give any 
specific complaints.

In June 1995, the Board remanded this case to the RO for 
additional development.  As a result of this remand, 
additional medical records were obtained.  These medical 
records indicate sporadic treatment of the service-connected 
disorders, primarily PTSD.

In an August 1995 VA psychiatric evaluation, the veteran 
reported nightmares that were described as very frequent and 
"almost nightly."  A history of multiple hospitalizations 
for PTSD was recorded.  A history of alcohol and 
polysubstance abuse was also noted.  The veteran acknowledged 
a history of difficulties with anger, irritability, and 
hostility.  He ambulated with a cane.

The veteran was diagnosed with alcohol abuse, cannabis abuse 
and PTSD.  The examiner noted that he had reviewed the claims 
file.  It was indicated that a VA evaluation performed in 
December 1990 failed to indicate significant worsening or 
significant improvement in the veteran's PTSD.  His 
hospitalization records indicate a persistence of 
irritability, hostility, anger, emotional outbursts, social 
isolation, nightmares and persistent intrusive thoughts.  
However, there did not appear to be a great deal of 
difference between this evaluation and that performed by a VA 
evaluator five years ago.  The examiner stated that the 
veteran appeared to show a continuation of a considerable 
social industrial impairment.  His 50 percent service-
connected disability rating, based on a review of the medical 
records and an interview performed by another VA physician, 
appeared to be at about the same level that it was 
approximately five years ago.  The examiner stated, in 
pertinent part:

His current 50 percent service-connected 
disability rating appears to be well 
justified in the medical record.  
However, there does not appear to be a 
great deal of difference between prior 
examinations and his current status.  
Thus, his current disability rating is 
appropriate.

In an August 1995 VA examination, the veteran complained of 
pain in the lumbar region that radiated to the left lower 
extremity.  Instability symptoms regarding the left knee were 
also noted.  He also noted pain and radiation into his left 
leg.  The primary orthopedic complaint appeared to be pain in 
the lumbar area with accompanying instability of the left 
knee.  Physical examination revealed a scar in the lumbar 
area that was well healed.  Mental status examination was 
within normal limits.  On neurological examination, the 
veteran had decreased sensation to pinprick and touch.  The 
examiner stated that the decreased pinprick and touch 
sensation could be subjective as they did not follow a clear-
cut pattern. 

In a July 1996 evaluation, it was noted that the neurological 
examination performed in August 1995 had stated that an EMG 
and nerve conduction study of the left lower extremity would 
be helpful in determining the level of lesion and whether the 
nerve and muscles were involved in the left lower extremity 
disability.  However, during this evaluation the veteran 
stated (with "expletive deletions") that he would not have 
any EMG done at this time.

In an August 1996 VA psychiatric evaluation, the examiner 
stated that the conclusions that he reached today were no 
different than the ones that he reached one year ago.  The 
veteran was diagnosed with alcohol abuse, cannabis abuse and 
PTSD.  The subjective complaints noted by the veteran on his 
prior evaluations were the same.  It was also noted that the 
objective findings on this evaluation were not significantly 
different from the one performed in August 1995.

In February 1998, the Board determined that additional 
medical evaluations would be required to determine the nature 
and extent of the veteran's disabilities.  Accordingly, the 
Board once again remanded this case to the RO for additional 
development.  Additional medical records were obtained by the 
RO continuing to note sporadic treatment of the service-
connected PTSD.  Little reference is made to the service-
connected gunshot wounds.  

In a June 1998 psychiatric evaluation, the examiner noted 
that he has seen this veteran on two prior occasions for 
psychiatric compensation and pension evaluations in August 
1995 and August 1996.  At this time, the veteran stated that 
he was "stable right now."  He receives medication from the 
VAMC.  The veteran had a history of alcohol abuse but denied 
any current use.  The veteran has been arrested for marijuana 
use.  He had a number of life circumstances and situational 
stressors that were noted.  He indicated that killing animals 
relieved his stress.  Overall, the examiner stated that there 
was no significant difference in his evaluation from the one 
which he performed in August 1996 or August 1995.  It was 
indicated that the veteran was relatively stable in his 
current level of functioning.  The examiner noted his prior 
report and that the veteran's symptoms had been relatively 
stable.  The symptomatology which he saw and which the 
veteran described were without significant change from the 
prior examinations.

In a June 1998 orthopedic evaluation, it was noted that the 
veteran had an entry wound noted in the left posterior flank 
approximately at the level of the T10 vertebrae.  There were 
multiple operative scars on the veteran's abdominal wall on 
the left.  Neurological evaluation of the left lower 
extremity showed mild weakness of the hip flexors and 
quadriceps.  The veteran was diagnosed with left proximal 
thigh and abdominal wall weakness, secondary to multiple 
missile injuries.

Regarding the questions posed by the Board in February 1998, 
the examiner noted that he was asked to render an opinion as 
to which deep structures may have been affected by the path 
of these missiles.  Judging from the location of the entry 
and exit wounds, it was indicated that the hip flexors, 
iliopsoas, were involved.  The veteran also ultimately had a 
blast injury to the proximal knee extensor or quadriceps 
mechanism that was also manifested by a weakness of the 
quadriceps extension.  The sciatic nerve may also have been 
injured by one of these missiles.  At the present time, he 
did not have any skin changes or atrophy which would be 
associated with causalgia.  There were some complaints of a 
burning pain that would be consistent with a reflex 
sympathetic dystrophy if there were other conditions present.  
However, at the present time, the examiner stated that the 
veteran did not show any of those changes.  It was indicated 
that the burning pain and weakness of the quadriceps 
hamstrings and hip flexor musculature was due to scarring 
that may have occurred around the nerves, causing some 
apparent disability.  However, at this time, the veteran did 
not have any ongoing symptoms or signs of reflex sympathetic 
dystrophy of the left inguinal region.  Findings were more 
consistent with a scarring injury around the nerves than of a 
reflex sympathetic dystrophy.

In an addendum to the examination of June 1998, it was 
indicated that x-rays performed on the left femur that month 
were radiographically normal.

The veteran's representative prepared written argument in 
June 2000.  

II.  Entitlement to an Increased Evaluation in Excess of 50 
Percent for PTSD.

Regarding the initial issue of whether the VA has fulfilled 
the duty to assist the veteran in the development of his 
claim, the Board must find that it has clearly fulfilled the 
duty to assist mandated by statute.  The veteran has 
undergone numerous VA evaluations and the RO has made 
continuous efforts to obtain all pertinent medical records.  
There was no indication of any additional medical records 
that would be pertinent to the veteran's claims at this time.  
Further, the Board finds that the VA evaluations required by 
the Board answer those questions posed by the Board in 
February 1998 and June 1995.  Accordingly, the Board may 
proceed with the adjudication of the veteran's claims.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The VA Schedule of 
Ratings for Mental Disorders has been amended and 
redesignated as 38 C.F.R. § 4.130 (1999), effective 
November 7, 1996.  Under the new regulation, the evaluation 
criteria have substantially changed, focusing on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.

In evaluating the veteran's condition under to the new and 
old rating criteria, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  The RO 
considered the old criteria in the Statement of the Case, 
when it evaluated the veteran as 50 percent disabled prior to 
the change in the criteria.  The Supplemental Statements of 
the Case clearly evaluated the veteran under the new rating 
criteria.  The Board will evaluate the veteran's condition 
under both the old and new criteria.

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during the 
periods of significant stress, or, symptoms controlled by 
continuous medication.  38 C.F.R. § 4.130 (1999).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1999).

The revised mental disorder sections of the rating schedule 
employ the classifications of disabilities under DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorder, 4th 
edition).  VA rejected a proposal that a formula specific to 
each diagnostic classification be adopted, as well as a 
proposal that separate criteria be established for rating 
PTSD.  VA pointed out that distinctive PTSD symptoms are used 
to diagnose PTSD rather than evaluate the degree of 
disability resulting from the condition.  VA adopted a 
general formula for rating mental disorders, noting that many 
of the signs, symptoms and effects of mental disorders are 
not unique to a specific diagnostic entities, as evidenced by 
the fact that the Global Assessment of Functioning (GAF) in 
DSM-IV uses a single set of criteria for assessing 
psychological, social, and occupational function in all 
mental disorders

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97 (March 26, 1997).  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2000).

In June 1998, the veteran's GAF scores indicated moderate 
difficulty in social and occupational functioning.  The Court 
has addressed the importance of GAF scores.  See, i.e., 
Richard v.  Brown, 9 Vet. App. 266, 267-8 (1996) (where the 
GAF was 50 and said to be reflective of a serious impairment 
under the diagnostic criteria).  In Carpenter v. Brown, 8 
Vet. App. 240 (1995), the Court recognized the importance of 
the GAF score and the interpretations of the score.  In light 
of the embracing of the GAF scale, its definition, and the 
use of the 4th edition of the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM IV) in Carpenter, the Board 
concludes that the GAF score and the meaning of the score may 
be considered without prejudice to the veteran.  

A GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DSM IV, at page 32.  Within the 
most recent examination, the veteran's GAF score has been 
found to be 60 to 62.  The Court has noted that a 55-60 score 
indicates "moderate difficulty in social, occupational, or 
school functioning."  Carpenter, 8 Vet. App. at 242.  

While the veteran has indicated difficulties, including 
trouble sleeping, the Board must also note that the VA 
examiner has indicated that a 50 percent evaluation is 
appropriate.  In this context, the Board must note that no 
health care provider has supported the veteran's conclusion 
that he is entitled to an increased evaluation for his PTSD.  
Further, the veteran is currently receiving a total 
disability evaluation due to his service-connected 
disabilities.  Accordingly, an increased evaluation based on 
the veteran's unemployability is not warranted as it has 
already been granted.  Given the fact that the examiner has 
had the ability to base his opinion on several examinations, 
his opinion is entitled to great probative weight.

The VA hospitalizations and outpatient treatment reports, in 
general, make little reference to PTSD symptoms.  While there 
is occasional reference to "severe" PTSD, the Board finds 
that these opinions are of negligible probative value as they 
are not remotely supported upon a foundation as substantial 
as that underlining the conclusions of the medical provider 
who evaluated the veteran on three separate occasions.  The 
VA evaluations, outpatient treatment records, and 
hospitalizations, taken as a whole, indicate a mild to 
moderate psychiatric disability associated with the veteran's 
PTSD.  They do not indicate such symptoms as suicidal 
ideation, obsessive rituals, illogical speech, near 
continuous panic or depression, neglect of personal 
appearance, or spatia disorientation (the requirements for a 
70 percent evaluation under the new criteria).  Further, the 
VA evaluations, when taken as a whole, do not indicate that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
Accordingly, the requirements for a 70 percent evaluation 
under either the old or new criteria have not been met.  
Plainly, if the findings do not even approximate the old or 
new criteria for a 70 percent evaluation, they fall far short 
of the criteria for a 100 percent evaluation under either 
criterion.  Consequently, the preponderance of the evidence 
is found to be against the claim for an increased evaluation 
under the new or old criteria.  It is not warranted.

In making this decision, the Board has noted the veteran's 
history of alcohol and drug abuse and whether this history 
could provide a basis to award the veteran additional 
compensation for this problem as secondary to his PTSD.  The 
law provides that drug and alcohol abuse cannot itself be 
service-connected.  38 U.S.C.A. § 105(a) (West 1991). 
However, service connection for alcoholism and substance 
abuse may be established on a secondary basis where they are 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

Prior to November 1990, disabilities secondary to alcoholism 
were not deemed to be subject to an absolute "willful 
misconduct" bar.  The VA regulation at that time stated that 
"[o]rganic diseases and disabilities which are a secondary 
result of the chronic use of alcohol as a beverage, whether 
out of compulsion or otherwise, will not be considered of 
willful misconduct origin."  38 C.F.R. § 3.301(c)(2) (in 
effective prior to November 1990).  It was for the express 
purpose of precluding payment of compensation for certain 
secondary effects arising from willful misconduct, including 
injuries or disease incurred during service as the result of 
the abuse of alcohol or drugs, that 38 U.S.C.A. § 1110 was 
amended by the Omnibus Budget and Reconciliation Act of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 1388-351 
(1990) (OBRA).  See H.R. CONF. REP. NO. 964, 101st Cong., 2d 
Sess. 997 (1990), reprinted in 1990 U.S.C.C.A.N. 2374, 2702.

As amended, 38 U.S.C.A. § 1110 now provides that "no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs."  The statutory amendment applied only to claims 
filed after October 31, 1990.  See OBRA, § 8052(b).  
Therefore, under the law in effect beginning on November 1, 
1990, as amended, alcohol dependence and substance abuse are 
deemed by statute to be the result of willful misconduct and 
cannot themselves be service-connected.  See 38 U.S.C.A. §§ 
105(a), 1110 (West 1991).

The corresponding regulations provide that alcohol abuse and 
drug abuse, unless they are a "secondary result" of an 
"organic disease or disability," are considered to be 
"willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3) (1999).  The simple drinking of alcohol is not of 
itself willful misconduct; however, the deliberate drinking 
of a known poisonous substance or under conditions which 
would raise a presumption to that effect will be considered 
willful misconduct.  If drinking alcohol to enjoy its 
intoxicating effects results proximately and immediately in 
disability, such disability will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  
Likewise, the isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct. 38 C.F.R. § 
3.301(c)(3).

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that § 8052 prohibits a grant of "direct 
service connection" for drug or alcohol abuse on the basis 
of incurrence or aggravation in line of duty during service.  
The General Counsel apparently held, however, that 
prohibition in 38 U.S.C.A. § 105(a), as amended by Congress 
in 1990, against granting service connection for drug or 
alcohol abuse is "inapplicable to determination of whether a 
disability is proximately due to or the result of a service-
connected disease or injury and, therefore, does not itself 
preclude secondary service connection of a substance abuse 
disability."  The VA General Counsel has held that, even 
assuming secondary service connection was granted for a 
substance abuse disability, no compensation benefits would be 
payable for such disability with respect to a claim filed 
after October 31, 1990.  The veteran in this case filed his 
claim after October 31, 1990.   In this context, the Board 
notes that in VAOPGCPREC 7-99 (June 9, 1999), the VA General 
Counsel restated these fundamental conclusions. 

The General Counsel opinions are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).  Accordingly, even if the 
Board were to award the veteran secondary service connection 
for drug and alcohol abuse, no compensation benefits would be 
payable.  However, in any event, even if this claim were 
raised by the veteran, the Board would find that the claim of 
entitlement to service connection for drug and alcohol abuse 
secondary to the veteran's PTSD is not well grounded as a 
matter of law.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

III.  Entitlement to an Increased Evaluation for the 
Residuals of a Gunshot Wound to the Left Thigh with Left 
Inguinal Causalgia and the Left Lumbar Region with Injury to 
Muscle Group XX.

The damage caused by the residuals of a gunshot wound to the 
left thigh with left inguinal causalgia has been evaluated as 
damage to Muscle Group XIII under 38 C.F.R. § 4.73, 
Diagnostic Codes 5313 (Muscle Group XIII, the posterior thigh 
group) (1999).  An injury of Muscle Group XIII warrants a 
noncompensable evaluation when slight, a 10 percent 
evaluation when moderate, a 30 percent evaluation when 
moderately severe, and a 40 percent evaluation when severe. 
Diagnostic Code 5315 (Muscle Group XV, the mesial thigh 
group), provides a noncompensable evaluation for slight 
injury, 10 percent for moderate injury, 20 percent for 
moderately severe and 30 percent for severe injury.  An 
injury to Muscle Group XVI, controlling flexion of the hip, 
is rated under Code 5316 and warrants a noncompensable 
evaluation when slight, a 10 percent evaluation when 
moderate, a 30 percent evaluation when moderately severe, and 
a 40 percent evaluation when severe.  

The residuals of the veteran's service-connected gunshot 
wound to the left lumbar region has been evaluated as an 
injury to Muscle Group XX under 38 C.F.R. § 4.73, Diagnostic 
Code 5320 (Muscle Group XX, the spinal muscles) (1999).  
Under this criteria, an injury to Muscle Group XX warrants a 
noncompensable evaluation when slight, a 10 percent 
evaluation when moderate, a 20 percent evaluation when 
moderately severe, and a 40 percent evaluation when severe in 
the cervical and dorsal region.  When the muscles involved 
are located in the lumbar region, the veteran is entitled to 
a noncompensable evaluation when damage to the muscle is 
slight, a 20 percent evaluation when moderate, a 40 percent 
evaluation when moderately severe, and a 60 percent 
evaluation when severe.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, a lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56 
(1999).  A moderate disability of the muscle group involves a 
through and through or deep penetrating wound of short track 
from a single bullet, a small shell, or a shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2)(i).  To be entitled to a moderate disability 
evaluation, service department records or other evidence of 
inservice treatment for the wound must be found.  38 C.F.R. 
§ 4.56(d)(2)(ii).  Objective findings must include the 
entrance and (if present) exit scars, small or linear, 
indicating a short track of the missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or a lower 
threshold of fatigue when compared to the sound site must 
also be found.  38 C.F.R. § 4.56(d)(2)(iii).  

A "moderately severe" disability includes a through and 
through or deep penetrating wound by a small high velocity 
missile or large low velocity missile with debridement, 
prolonged infection, or sloughing of the soft parts, and 
intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  
Objective findings must include the entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  Indications of palpation on loss of deep 
fascia, muscle substance, or normal firm resistance of muscle 
compared with the sound side must be noted.  Tests of 
strength and endurance (compared with the sound side) must 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3)(iii) (1999).  

A "severe" disability requires a through and through or 
deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with a shattered 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i).  Objective findings must include a ragged, 
depressed and adherent scars indicating wide damage to the 
muscle groups in the missile track.  Palpation must show loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Muscles must swell and harden abnormally in 
contraction.  Tests of strength, endurance or coordinated 
movement impaired with the corresponding muscles of the 
uninjured side would indicate severe impairment of function.  
X-ray evidence of minute multiple scattered foreign bodies, 
indicating intermuscular trauma and the explosive effect of 
the missile, or adhesion of the scar to one of the long 
bones, scapula, or pelvic bones, with epithelial sealing 
rather than the true skin covering in an area where the bone 
is normally protected by muscle, would also indicate signs of 
severe muscle disability.  38 C.F.R. § 4.56(d)(4)(iii).  
Visible or measurable atrophy, adaptive contractions of an 
opposing group of muscles, diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests, and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile would also indicate a severe muscle 
injury.  Id.  

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, was 
amended during the pendency of this appeal as it relates to 
rating muscle injuries.  The veteran is therefore entitled to 
whichever set of criteria provides him with a higher rating.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Dudnick 
v. Brown, 10 Vet. App. 79 (1997).  

Under 38 C.F.R. § 4.56(b)(as in effect prior to June 3, 
1997), a "moderate" disability of the muscles would be 
indicated by the entrance and (if present) exit scars linear 
or relatively small and so situated as to indicate a 
relatively short track of a missile through muscle tissue.  
Signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and of definite weakness or 
fatigue in comparative testing should be found.  A 
"moderately severe" disability of muscle under 38 C.F.R. 
§ 4.56(c) (as in effect prior to June 3, 1997) is found when 
the entrance and (if present) exit scars are relatively large 
and so situated as to indicate the track of the missile 
through important muscle groups.  Indications of palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side must be shown.  For a 
"severe" disability of muscles, 38 C.F.R. § 4.56(d) (as in 
effect prior to June 3, 1997), objective findings must 
include extensive ragged, depressed, and adherent scars of 
the skin so situated as to indicate wide damage to the muscle 
groups in the track of the missile.  Palpation must show 
moderate or extensive loss of deep fascia or muscle 
substance.  

Regarding the veteran's service-connected gunshot wound to 
the left thigh, the veteran is currently receiving a 30 
percent evaluation under Code 5313.  The original treatment 
records can not be obtained.  While this is lamentable, the 
subsequent evidence provides an adequate basis for evaluating 
the disability.  On separation examination, the veteran 
complained of persisting pain since the original injury.  The 
Board construes this complaint as establishing fatigue pain, 
one of the cardinal symptoms of muscle loss.  The initial VA 
examination in April 1970 described the entry and exit 
wounds.  It noted the relevant injury involved a missile that 
passed through about 13 inches of structure.  This provided 
evidence or injury to deeper structures and prompted the 
additional development action ordered by the Board.  There 
was a scar in the left inguinal region measuring 1 1/4 by 1/4 
inches and a second scar was 3/4 by 1/4 inch in diameter.  As 
described, these scars are small or linear under the rating 
criteria.  The examiner reported the scars were 
nonsymptomatic.  There was a report of "mild" atrophy and 
weakness of the left thigh.  Neither the examiner in 1970 nor 
the subsequent examiners have described the injuries as 
causing significant loss of deep fascia or muscle substance.  
The most recent evaluation found only mild muscle weakness, 
which is consistent with the finding in 1970.  It is clear 
from the recent X-ray studies that the wound did not involve 
the bone structure and it did not disclose retained 
fragments.  The VA examination in 1998 resulted in a finding 
that the missile also caused damage to the iliopsoas muscle, 
which is part of Muscle Group XVI.  

Based upon the above evidence, the Board finds the wound 
involved Muscle Groups XIII and XVI.  The history and 
findings, however, fail to show that the injury to either 
group could be classified as more than "moderate."  While 
the wound was of long track and involved major muscles, there 
simply is no showing of major loss of tissue including 
muscle, which begins to approximate a moderately severe or 
severe grade of disability.  The level of muscle weakness has 
been clearly described by medical providers as mild.  The 
most recent examination noted no skin changes or atrophy 
consistent with causalgia.  Obviously, the lack of skin 
changes and atrophy is also a relevant consideration when 
assessing the degree of disability due to muscle injury.  The 
absence of objective findings of skin changes and atrophy, as 
well as the other absent objective findings noted by the 
examiner in 1998, demonstrate that the appellant's complaints 
of pain causing functional loss do not exceed those 
contemplated by the assigned rating.  It is important to note 
that the veteran is receiving separate disability evaluations 
for: (1) the scarring of the nerves in the femoral area 
(currently evaluated as 20 percent disabling); (2) scarring 
of the nerve in the left inguinal region (evaluated as 10 
percent disabling); (3) a colostomy scar (evaluated as 10 
percent disabling); (4) a chronic left knee instability with 
decreased active range of motion (found to be 10 percent 
disabling); and (5) a scar of the left groin and medial 
femoral area (currently evaluated as noncompensable).  
Symptoms, including pain, arising from these disabilities 
cannot be considered again in the evaluation of the service-
connected residuals of the muscle injury without violating 
the rule against pyramiding.   38 C.F.R. § 4.14 (1999).  

Under the "old" rating criteria, muscle injuries in the 
same anatomical region, i.e., (1) shoulder girdle and arm, 
(2) forearm and hand, (3) pelvic girdle and thigh, (4) leg 
and foot, will not be combined, but instead, the rating for 
the major group will be elevated from moderate to moderately 
severe, or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.  38 C.F.R. § 4.55 (a) (Prior to June 3, 1997).  
Under the "new" criteria, for compensable muscle group 
injuries which are in the same anatomical region but do not 
act on the same joint, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55(e) (1999).  Muscle Group XIII affects the 
hip and knee; Muscle Group XVI affects the hip.  38 C.F.R. 
§ 4.73.

In this case, the injuries of Muscle Group XIII and XVI are 
no more than moderate.  Under either the "old" or the 
"new" rating criteria, the schedular evaluation for the 
injury is thus a single rating of 30 percent, based upon 
elevation from moderate to moderately severe under either 
Code 5313 or 5316.  The same result would obtain even if 
injury to Muscle Groups XIV or XV existed in addition to the 
injury to Muscle Groups XIII and XVI, as no more than 
moderate injury to any muscle group is demonstrated.  As the 
clear preponderance of the evidence is against a finding of 
more than moderate injury to any relevant muscle group of the 
left pelvic girdle and thigh, the benefit of the doubt 
doctrine is not for application. 

Based on the medical evidence cited above, the record does 
not show that the veteran has moderately severe or severe 
disability associated with Muscle Group XX.  As indicated 
above, even a "moderately severe" disability of Muscle 
Group XX would require moderate loss of muscle substance.  
The most probative evidence in this regard comprises the 
examination in 1970.  That evaluation disclosed a 2-inch 
diameter scare, mildly adherent to underlying structure with 
no more than mild loss of tissue and muscle substance to 
Muscle Group XX.  None of the subsequent evaluations has 
challenged, much less refuted, these critical findings.  This 
evidence does not support more than a finding of moderate 
injury to Muscle Group XX at most.  While the veteran clearly 
has difficulties associated with this disorder, it is the 
veteran's complaints of pain that are the primary basis for 
the determination that he warrants a 20 percent evaluation 
under Muscle Group XX.  Accordingly, under the old or the new 
criteria, there is no demonstration of a moderately severe or 
severe disability to Muscle Group XX.

The Board has considered the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1999) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. 
§ 3.321(b)(1).  It is again important to note that the 
veteran is currently receiving a total disability evaluation 
due to his service-connected disabilities.  Accordingly, it 
is unclear what basis the Board would evaluate the veteran's 
claim under 38 C.F.R. § 3.321(b)(1) (1999).

In this case, while this is not an issue of an initially 
assigned disability evaluation, the Board has considered 
whether there is evidence that supports the veteran's claims 
at different stages of time during the appeal period.  See 
Fenderson v. West, 12 Vet App. 119, 126 (1999).  However, the 
most probative evidence supports a conclusion that there has 
been no actual variance in the severity of the 
service-connected disabilities during the appeal period since 
the veteran initially filed his claims.  Accordingly, the 
Board does not find evidence that the disability evaluations 
should be increased for any separate period based on the 
facts found during the appeal period. 

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
versions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis upon which to assign a 
higher disability evaluation for the reasons discussed 
herein.  Lastly, while the Board has considered the doctrine 
affording the veteran the benefit of any existing doubt, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of the matter on that basis.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an increased evaluation for PTSD is denied.

Entitlement to an increased evaluation for the residuals of a 
gunshot wound to the left thigh with left inguinal causalgia 
is denied.

Entitlement to an increased evaluation for the residuals of a 
gunshot wound to the left lumbar region with injury to Muscle 
Group XX is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

